                                                           US DISTRICT COURT
                                                      NOllTI i}JitN DISTRICT OF TEXAS
                                                                 Fl LED
                  IN THE UNITED STATES DISTRICT C URT
                       NORTHERN DISTRICT OF TEXAS               DEC 1 9 2018
                           FORT WORTH DIVISION
                                                        CLERK, U.S. DISTRICT COURT

                                                           By       Deputy
ROGER WAYNE LANGSTON,               §
                                    §
           Movant,                  §
                                    §
vs.                                 §   NO. 4:18-CV-921-A
                                    §   (NO. 4:16-CR-132-A)
UNITED STATES OF AMERICA,           §
                                    §
           Respondent.              §


                      MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Roger Wayne Langston

under 28 U.S.C.   §   2255 to vacate, set aside, or correct sentence.

After having considered the motion, the government's response,

the reply, and pertinent parts of the record in Case No. 4:16-CR-

132-A, styled "United States of America v. Charles Ben Bounds, et

al.," the court has concluded that the motion should be denied.

                                   I.

                               Background

      Information contained in the record of the underlying

criminal case discloses the following:

      On May 18, 2016, movant was named in a one-count superseding

indictment charging him and others with conspiracy to possess

with intent to distribute 50 grams or more of a mixture and

substance containing a detectable amount of methamphetamine, in
violation of 21 U.S.C.              §   846. CR Doc.' 215. On August 11, 2018,

movant appeared before the court with the intent to enter a plea

of guilty to the offense charged without benefit of a plea

agreement. CR Doc. 535. Movant and his attorney signed a factual

resume setting forth the elements of the offense, the maximum

penalty movant faced, and the stipulated facts supporting

movant's guilt. CR Doc. 563. Under oath, movant stated that no

one had made any promise or assurance of any kind to induce him

to plead guilty. Further, movant stated his understanding that

the guideline range was advisory and was one of many sentencing

factors the court could consider; that the guideline range could

not be calculated until the presentence report                            ("PSR") was

prepared; the court could impose a sentence more severe than the

sentence recommended by the advisory guidelines and movant would

be bound by his guilty plea; movant was satisfied with his

counsel and had no complaints regarding his representation; and,

movant and counsel had reviewed the factual resume and movant

understood the meaning of everything in it and the stipulated

facts were true and accurate.

       The PSR reflects that movant's base offense level was 36. CR

Doc. 798 , 65. He received four two-level enhancements for



        'The "CR Doc. "reference is to the number of the item on the docket in the underlying
criminal case, No. 4:16-CR-132-A.

                                                 2
possession of a dangerous weapon, use of violence,    importation of

methamphetamine, and maintaining a premises for manufacturing or

distributing a controlled substance. Id. , , 66-69. With the

adjustment for acceptance of responsibility, movant's total

offense level was 41. Id. ,   77. Based on a total offense level of

41 and a criminal history category of VI, the guideline

imprisonment range was 360 months to life, but the statutory

maximum sentence was 40 years, so the guideline range became 360-

480 months. Id. , 144. Movant filed objections. CR Doc. 911. The

probation officer prepared an addendum to the PSR, accepting a

number of the objections. CR Doc. 1016. But, even though movant's

base offense level became 39, his guideline range stayed the

same. Id. Movant again filed objections. CR Doc. 1019. He also

filed a motion for downward departure. CR Doc. 934.

     On January 6, 2017, movant was sentenced to a term of

imprisonment of 480 months. CR Doc. 1040. The court noted that a

sentence above 480 months would have been appropriate. CR Doc.

1264 at 13. The court found particularly disturbing movant's

tendency to use violence against people. Id. at 14. Movant

appealed and his sentence was affirmed. United States v.

Langston, 701 F. App'x 374 (5th Cir. 2017).




                                 3
                                                        II.

                                         Grounds of the Motion

          Movant urges three grounds in support of his motion. All are

based on ineffective assistance of counsel. Only the first ground

is spelled out:

          GROUND ONE: Counsel (S. Bush) was ineffective for
          failing to investigate movant's 2 level increase under
          USSG 2Dl.l(b) (12).

Doc. 2 1 at PageID 3 4. In the supporting facts section under

ground one, movant alleges that he should not have received the

two-level increase for maintaining a premises for distributing

methamphetamine. Id. In the supporting facts section under ground

two, movant alleges that his counsel was ineffective for failing

to challenge the two-level enhancement for importation of

methamphetamine. Id. at PageID 5. And, in the supporting facts

section under ground three, movant alleges that his counsel was

ineffective for failing to challenge the two-level enhancement

for use of violence. Id. at PageID 7.




          'The "Doc.       "reference is to the number of the item on the docket in this civil action.
          3
              The "Page!D _" reference is to the page number assigned by the comt's electronic filing
system.

                                                         4
                                   III.

                            Standards of Review

A.   28 U.S.C.   §   2255

     After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.      United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).     A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.   Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.   It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.      United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).        In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).        Further, if

issues "are raised and considered on direct appeal, a defendant

                                    5
is thereafter precluded from urging the same issues in a later

collateral attack."   Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d 515,

517-18 (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).   "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies."   Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable," Harrington v. Richter,   562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors "so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result."

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)   (quoting

Strickland, 466 U.S. at 686).   Judicial scrutiny of this type of

                                 6
claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.    Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282 (5th Cir.

2000).

                                 IV.

                               Analysis

     With regard to the first ground, a defendant who alleges

failure to investigate by his counsel must allege with

specificity what the investigation would have revealed and how it

would have altered the outcome of the proceedings. United States

v. Green, 882 F.2d 999, 1003   (5th Cir. 1989). It will always be

true that counsel could have done more; therefore, that is not

the test. Freeman v. Stephens, 614 F. App'x 180, 186 (5th Cir.

2015). Here, movant presents nothing more than the conclusory

allegation that his counsel •failed to address this issue." Doc.

1 at PageID 4. In his reply, movant focuses on the argument that

he did not reside in a house with codefendant Chamberlain. doc. 7

at PageID 45-46. He fails to note that he was also held

accountable for maintaining hotel rooms from which drugs were

distributed. See, e.g., CR Doc. 798, 58. And, he overlooks that

                                  7
he established and operated a "trap house" for Rachel Adams. Id.

, 30. For these reasons and others, it may well be that counsel

investigated the issue and determined not to pursue it.

     The second and third grounds are premised on the allegation

that movant's co-defendants lied about imported drugs and

movant's use of violence. Doc. 1 at PageID 5 & 7. He does not

present any evidence to show that the statements in the PSR,

which the court adopted, CR Doc. 1264 at 5, were materially

untrue, inaccurate, or unreliable. See United States v. Harris,

702 F.3d 226, 230 (5th Cir. 2012). As the PSR reflects, CR Doc.

798, movant had numerous sources of methamphetamine. That

movant's main source at a particular time may have been someone

other than Bowden, as movant alleges in his reply, Doc. 7 at

PageID 47, is irrelevant. And, whether movant actually hung a

coconspirator from a building after an argument, Doc. 7 at PageID

50-51, the PSR reflects that he was known to rob coconspirators

and had obtained a bullet-proof vest to be used in the robberies.

CR Doc. 798 , 33. And, movant was found on more than one occasion

to have weapons and ammunition. See, e.g., id. , , 28, 33, 41,   49.

     Each of the enhancements is supported by the record and, as

movant's counsel doubtless understood, movant faced a loss of

acceptance of responsibility had he pursued the objections he now

says should have been pursued. Movant's counsel cannot have been

                                8
ineffective for declining to press frivolous objections. United

States v. Kimler, 167 F.3d 889, 893        (5th Cir. 1999).   Further,

movant has not shown     prejudice--that is, that there is a

reasonable probability that he would have received a lower

sentence had his counsel pursued these objection--thus, he cannot

prevail on his motion. Strickland, 466 U.S. at 693. As the court

noted, a top-of-the-guideline sentence was appropriate based on

all of the factors the court must consider in sentencing. CR Doc.

1264 at 13.

                                    v.
                                   Order

       The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.    §   2255 be, and is hereby, denied.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2), for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the




                                     9
denial of a constitutional right.

     SIGNED December 19, 2018.




                                      Distri   Judge




                                 10
